Citation Nr: 1716092	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $9,468.00, to include the issue of whether the debt was properly created.

[The issues of entitlement to increased ratings for diabetic nephropathy, diabetes mellitus, diabetic retinopathy, and erectile dysfunction; and entitlement to TDIU prior to October 11, 2013; will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 decision by the Committee on Waivers and Compromises that denied the Veteran's claim for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $9,468.00.

This case was previously before the Board in January 2015, when the claim was remanded in order to afford the Veteran a hearing before a member of the Board.  A hearing was scheduled for June 2015.  In a June 2015 letter the Veteran, through his agent, indicated that he was waiving his right to testify at the scheduled hearing, with respect to this issue.  The RO most recently issued a supplemental statement of the case in September 2016, and the appeal is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2012 decision, the Committee on Waivers and Compromises issued a decision denying the Veteran's request for a waiver of recovery of an overpayment.  The decision reflects an original debt amount of $9,468.00. 

The most recent September 2016 supplemental statement of the case continued to list the debt amount of $9,468.00.  It appears that amount was then paid off, through the use of retroactive benefits awarded to the Veteran, in October 2016.  However, the Veteran has continued to dispute the original amount of his debt.  An audit was completed in October 2016, and a new overpayment amount of $36,533.00 was listed.  In November 2016, the Veteran again requested that an audit be completed because he believed that a recent retroactive award of benefits had been shorted.  A subsequent December 2016 audit of his retroactive awards was completed.  A letter was sent to the Veteran in February 2017 explaining to him the recent audit of his retroactive payment.  

The Veteran has raised the issue of the validity of the debt of the original amount of $9,468.00.  While the Board acknowledges that a recent audit was completed, this audit considered an additional overpayment of $36,533.00, not on appeal.  The December 2016 audit does not appear to have clearly addressed the initial debt amount of $9,468.00.  Further, the AOJ has made various changes to the overpayment amount based on information it has received over the course of this appeal.  It is not entirely clear to the Board how the AOJ has arrived at the calculated amount currently at issue.  As noted, the Veteran has also questioned the AOJ on this point.  The Board concludes that, in order to afford due process to the Veteran, an additional accounting should be made, and the Veteran should be provided a clear, thorough explanation of the basis for the amount at issue in the instant appeal ($9,468.00) and allowed to respond with any additional information he can provide.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991). A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911 (c)(1) (2016). The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination. See Schaper, 1 Vet. App. at 434. 

In this case, the issue of the validity of the debt has not been acknowledged or adjudicated in the first instance by the AOJ.  Accordingly, the Veteran's claim must be remanded for the AOJ to adjudicate the validity of the debt in the first instance.  Thereafter, if it is determined that the debt is valid, the AOJ should readjudicate the issue of entitlement to a waiver of overpayment with consideration of all of the evidence in the claims file.

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Complete a full audit for the entire period covered by the overpayment at issue ($9,468.00), which fully justifies the amount charged.  Then, provide a thorough accounting to the Veteran, clearly explaining the amount of the overpayment and how it was calculated.  He should be allowed an appropriate period to respond and advised that he may submit any additional information concerning his income for the period covered by the overpayment at issue.

2. Adjudicate the preliminary issue of whether the overpayment of compensation was properly created. If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error. 

3. Then, readjudicate the Veteran's claim, to include both the validity of the debt and the request for waiver of overpayment, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained (following the September 2016 SSOC).  If the decision remains adverse to the Veteran, he and his agent should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




